IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-51139
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BILLY GENE MALONE, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-91-CR-13-ALL
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Billy Gene Malone, Jr., federal prisoner # 56438-080,

appeals the district court’s denial of his pro se motion for

reconsideration of the district court’s order denying his motion

for reduction of sentence pursuant to 18 U.S.C. § 3582(c).

Malone contends that he is entitled to a sentence reduction in

light of a retroactive amendment to the sentencing guidelines.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No.   01-51139
                                -2-

     The district court lacked jurisdiction to consider Malone’s

October 22, 2001, motion to reconsider, which was filed more than

ten days following the district court’s September 17, 2001, order

denying reconsideration of Malone's 18 U.S.C. § 3582(c) motion.

See United States v. Brewer, 60 F.3d 1143, 1143-44 (5th Cir.

1995); United States v. Cook, 670 F.2d 46, 48-49 (5th Cir. 1982).

     AFFIRMED.